DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive.  Applicant’s amendments are sufficient to overcome the interpretation of Cunha (US 2008/0138209) set forth in the prior rejection.  However, the amendments nor arguments overcome the new interpretation set forth below.  Applicant in their response argues that the cooling hole 152 of Cunha is not embedded and therefore can’t be used as the cooling hole for the instant claims.  The Examiner respectfully disagrees.  Applicant does not set forth their own definition of the word “embedded” in the specification, and so considering the common dictionary definition of the word from www.thefreedictionary.com, the word “embed” is defined as “to fix firmly in a surrounding mass.”  Considering Fig 5 of Cunha, the cooling hole 152, is fix firmly in the surrounding mass of the airfoil, and perfectly fits within the common understood .  
Claim Objections
Claim 23 is objected to because of the following informalities:  “passagethat” should be “passage that”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunha (US 2008/0138209).
Regarding claim 1, Cunha teaches an airfoil (Fig 5) comprising: 
an airfoil section (100) having an airfoil wall (Fig 5) defining a leading end (102), a trailing end (104), and first (108) and second sides (106) joining the leading end and the trailing end (Fig 5), the first and second sides spanning in a 
a skincore passage (124) embedded in the first side of the airfoil wall between inner and outer portions of the first side of airfoil wall (see annotated Fig 5 below), the skincore passage defining a passage forward edge (see annotated Fig 5 below) and a passage aft edge (see annotated Fig 5 below), the first side of the airfoil wall having a portion that tapers (see annotated Fig 5 below) in thickness at the passage aft edge, 
a cooling passage (114, 116, 152) embedded in the second side of the airfoil wall between inner (see annotated Fig 5 below) and outer portions (see annotated Fig 5 below) of the second side of airfoil wall, the inner portion of the second side of the airfoil wall including a protrusion at the location of the cooling passage (see annotated Fig 5 below) and across the internal core cavity from the portion of the first side that tapers in thickness (Fig 5), the protrusion having an apex (see annotated Fig 5 below), a forward side (see annotated Fig 5 below), and an aft side (see annotated Fig 5 below), and the aft side is longer than the forward side (Fig 5).

    PNG
    media_image1.png
    420
    634
    media_image1.png
    Greyscale


Regarding claim 2, Cunha teaches the portion that tapers in thickness and the protrusion define there between a converging throat in the internal core cavity (Fig 5).
Regarding claim 3, Cunha teaches the outer portion of the first side of the airfoil wall has a thickness t2 and the portion that tapers defines a thickness t1 aft of the aft edge, and t1 is less than 200% of t2 (Fig 5).
Regarding claim 5, Cunha teaches the outer portion of the second side of the airfoil wall is locally thicker at the protrusion (Fig 5).
Regarding claim 6, Cunha teaches the airfoil section includes a rib (Fig 5) partitioning the internal core cavity into a forward cavity (Fig 5, 140 closer to leading edge) and a trailing cavity (Fig 5, 140 closer to trailing edge), and the protrusion is in the trailing cavity (Fig 5).
Regarding claim 7, Cunha teaches the trailing cavity constantly converges toward the trailing end of the airfoil section (Fig 5).
Regarding claim 8, Cunha teaches the forward side is steeper than the aft side relative to a portion of the inner portion of the second side of the airfoil wall forward of the apex (Fig 5).
Regarding claim 9, Cunha teaches the first side is a suction side ([0024]) and the second side is a pressure side ([0024]).
Regarding claim 10, Cunha teaches the portion that tapers in thickness and the protrusion define there between a converging throat in the internal core cavity (Fig 5).
Regarding claim 11, Cunha teaches the outer portion of the first side of the airfoil wall has a thickness t2 and the portion that tapers defines a thickness t1 aft of the aft edge, and t1 is greater than t2 (Fig 5).
Regarding claim 21, Cunha teaches the inner portion of the second side of the airfoil wall increases in thickness in an aft direction leading up to the apex and decreases in thickness in the aft direction leading away from the apex (Fig 5).
Regarding claim 23, Cunha teaches the cooling passagethat is embedded in the second side of the airfoil wall has an inlet forward of the protrusion (Fig 5) and an outlet aft of the protrusion (Fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley (US 10677079) in view of Cunha.
Regarding claim 13, Propheter-Hinckley teaches a gas turbine engine comprising: 
a compressor section (24); 
a combustor (26) in fluid communication with the compressor section (Col 4, lines 39-43); and 
a turbine section (28) in fluid communication with the combustor (Col 4, lines 39-43), 
the turbine section having a turbine airfoil that includes 
Propheter-Hinckley does not explicitly set forth 
the turbine section having a turbine airfoil that includes 
an airfoil section having an airfoil wall defining a leading end, a trailing end, and first and second sides joining the leading end and the trailing end, the first and second sides spanning in a longitudinal direction between first and second ends, the airfoil wall circumscribing an internal core cavity, 
a skincore passage embedded in the first side of the airfoil wall between inner and outer portions of the first side of airfoil wall, the skincore passage defining a passage forward edge and a passage aft edge, the first side of the airfoil wall having a portion that tapers in thickness at the passage aft edge, 
a cooling passage embedded in the second side of the airfoil wall between inner and outer portions of the second side of airfoil wall, the inner portion of the second side of the airfoil wall including a protrusion across the internal core cavity from the portion of the first side that tapers in thickness, the protrusion having an apex, the inner portion of the second side of the airfoil wall increasing in thickness in an aft direction leading up to the apex and decreasing in thickness in the aft direction leading away from the apex.
Cunha teaches the turbine section having a turbine airfoil (abstract) that includes 
an airfoil section (100) having an airfoil wall (Fig 5) defining a leading end (102), a trailing end (104), and first (108) and second sides (106) joining the leading end and the trailing end (Fig 5), the first and second sides spanning in a longitudinal direction between first and second ends ([0023]), the airfoil wall circumscribing an internal core cavity (140), 
a skincore passage (124) embedded in the first side of the airfoil wall between inner (see annotated Fig 5 above) and outer portions (see annotated Fig 5 above) of the first side of airfoil wall, the skincore passage defining a passage forward edge (see annotated Fig 5 above) and a passage aft edge (see annotated Fig 5 above), the first side of the airfoil wall having a portion that tapers in thickness at the passage aft edge (see annotated Fig 5 above), 
a cooling passage (114, 116, 152) embedded in the second side of the airfoil wall between inner (see annotated Fig 5 above) and outer portions 
to help minimize thermal gradients across the turbine blade ([0002]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Propheter-Hinckley with the teachings of Cunha in order to help minimize thermal gradients across the turbine blade.
Regarding claim 14, Cunha teaches the portion that tapers in thickness and the protrusion define there between a converging throat in the internal core cavity (Fig 5).
Regarding claim 15, Cunha teaches the outer portion of the first side of the airfoil wall has a thickness t2 and the portion that tapers defines a thickness t1 aft of the aft edge, and t1 is less than 200% of t2 (Fig 5).
Regarding claim 17, Cunha teaches the outer portion of the second side of the airfoil wall is locally thicker at the protrusion (Fig 5).
Regarding claim 18, Cunha teaches the airfoil section includes a rib (Fig 5) partitioning the internal core cavity into a forward cavity (Fig 5, 140 closer to leading 
Regarding claim 19, Cunha teaches the trailing cavity constantly converges toward the trailing end of the airfoil section (Fig 5).
Regarding claim 20, Cunha teaches the forward side is steeper than the aft side relative to a portion of the inner portion of the second side of the airfoil wall forward of the apex (Fig 5).
Regarding claim 22, Cunha teaches the protrusion has a forward side (see annotated Fig 5 above) and an aft side (see annotated Fig 5 above), and the aft side is longer than the forward side (Fig 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745